Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the ceramic plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears that claim 5 should depend upon claim 2, therefore, for purposes of examination, claim 5 will be treated as depending upon claim 2.
In light of the above, the claims will be examined on the merits as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews (US 8,096,223).
Re claims 1, 9, and 10, Andrews discloses an puncture-proof structure, comprising at least two first fiber layers (118), an intermediate layer (125) and at least two second fiber layers (126), which are stacked in sequence, wherein one of the at least two first fiber layers includes a plurality of first woven fibers having a plurality of first gaps therebetween; another of the at least two first fiber layers includes a plurality of first fibers, and the plurality of first fibers is arranged to be overlapped to enclose the plurality of first gaps (c. 22, l. 30-35); and one of the at least two second fiber layers includes a plurality of second woven fibers, the plurality of second woven fibers having a plurality of second gaps therebetween; another of at least two second fiber layers including a plurality of second fibers, and the plurality of second fibers is arranged to be overlapped to enclose the plurality of second gaps (c. 22, l. 30-35).
Re claims 2-4, Ceramic plates (layer 1916; see also c. 26, l. 38, “ceramic tiles”).
Re claim 8, Metal sheet (Fig 1B, 125).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (US 8,096,223) in view of deWitt (US 7,067,031).  Andrews discloses the claimed invention including ceramic plates (layer 1916; see also c. 26, l. 38, “ceramic tiles”), but not wherein the ceramic plate is a quadrilateral plate having four lateral parts, and each of 10which has an inclined plane that extends obliquely from a top surface of the ceramic plate toward a bottom surface of the ceramic plate.  DeWitt (Fig 4a) teaches ceramic armor tiles wherein the ceramic plate is a quadrilateral plate having four lateral parts, and each of 10which has an inclined plane that extends obliquely from a top surface of the ceramic plate toward a bottom surface of the ceramic plate.  At the time the invention was made it would have been obvious for one of ordinary skill in the art to simply substitute the tiles in Andrews to be of the type taught by deWitt for the obvious advantages of the tiles in deWitt.  All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641